Citation Nr: 0104942	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder, currently rated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1951 to 
December 1952.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 


FINDING OF FACT

Post-traumatic stress disorder is manifested by no more than 
chronic sleep impairment and mild memory loss.


CONCLUSION OF LAW

Post-traumatic stress disorder is no more than 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for post-traumatic stress disorder was 
granted in an August 198 rating decision and assigned a 10 
percent evaluation from May 29, 1998.  The appellant has 
contended that a higher evaluation was warranted due to his 
chronic sleep difficulties, and he appealed the assigned 
evaluation.  During the pendency of the appeal a 30 percent 
evaluation was assigned from May 29, 1998.  An RO decision 
awarding an increase in a veteran's disability rating, but 
not awarding the maximum benefit allowed, does not fully 
resolve the administrative appeal from the original rating, 
rather, the appeal initiated by the Notice of Disagreement 
with the original rating remains pending unless the veteran 
withdraws it.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
appellant further indicated in his VA Form-9 that he was not 
satisfied with the current evaluation.  He contends that his 
sleep impairment and memory problems render his post-
traumatic stress disorder more disabling than currently 
evaluated.  He sometimes forgot to turn off a faucet and 
could get lost while driving at any time.  

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and 
Supplemental Statement of the Case issued during the pendency 
of this appeal, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim for an increased 
evaluation.  Service medical records were obtained and 
associated with the claims folder.  Treatment records from 
the VA Medical Center were obtained.  All identified and 
relevant medical treatment and examination records have been 
obtained, including those from private medical examiners 
identified by the appellant.  In fact, it appears that all 
evidence identified by the appellant relative to this claim 
has been obtained and associated with the claims folder.  A 
VA examination was conducted in July 1998 and a copy of the 
report associated with the file.  The RO obtained another VA 
examination in May 1999 to ensure that the examiner had the 
benefit of a review of the claims folder prior to the 
examination, and this report has been associated with the 
claims folder.  At the time of the hearing conducted before 
the RO, the duty to suggest evidence was met when the hearing 
officer discussed the availability of any additional 
treatment records.  38 C.F.R. § 3.103 (2000).  Furthermore, 
there is no indication from the appellant or the 
*representative that there is outstanding evidence which 
would be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  When all the evidence 
is assembled, the determination must then be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The appellant has been rated under the schedule for rating 
mental disorders.  The applicable criteria follow.  38 C.F.R. 
§ 4.130; Diagnostic Code 9411 (2000).

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere  with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

The appellant is a combat veteran and received the Combat 
Infantryman's Badge in addition to other awards and 
citations.  In December 1997 the appellant was referred to 
the VA Medical Center psychiatry service for insomnia.  He 
had difficulty initiating and maintaining sleep due to 
nightmares that awakened him.  He was living with his wife.  
On examination his affect was full and his mood described as 
happy.  His thought process was logical and goal-directed.  
There was no suicidal or homicidal ideation.  There were no 
auditory or visual hallucinations or delusions.  He was alert 
and oriented to person, place and time.  He did not spell a 
word backwards correctly.  His insight was fair.

April 1998 records from the VA Medical Center documented 
complaints of sleep problems.  There was some improvement 
with medication.  He reported generally anxious feelings but 
denied irritability.  He reported poor concentration, good 
appetite and low energy.  He denied suicidal or homicidal 
ideation.  He was not psychotic.  He denied anhedonia and 
his mood was stable overall.  Post-traumatic stress disorder 
symptoms were indicated as well as a depressive disorder. 

VA Medical Center notes in May 1998 indicated that his sleep 
difficulties continued.  He loved gardening and working in 
his yard.  His mood was fair and he sometimes felt useless 
due to his physical limitations.  His post-traumatic stress 
disorder and depression were stable and his strengths 
enabled him to function at a high level despite combat-
related post-traumatic stress disorder.

A VA examination was conducted in July 1998.  The appellant 
reported recurrent nightmares involving combat and problems 
sleeping.  He avoided crowds and going out.  He had been 
married to his wife for 37-years and indicated that they got 
along well.  He had been retired since 1977.  He tended to 
stay in the house, but also participated in a band with his 
son and others.  He had friends but did not visit them much.  
There were times that he wanted to be by himself.  On mental 
status examination he was casually groomed and conversed 
readily.  He was fully cooperative and gave no reason the 
doubt the information given.  Some anxiety was noted.  His 
speech was within normal limits with regard to rate and 
rhythm.  His mood was anxious and his affect appropriate to 
content.  His insight and judgment were adequate and he 
denied suicidal or homicidal ideation.  Post-traumatic 
stress disorder was diagnosed and his Global Assessment of 
Functioning score was 57.

A July 1998 VA Medical Center evaluation documented that he 
had not been sleeping well.  His interest was intact and he 
had no guilt.  His energy and concentration were decreased 
but he related that partially to his cardiac status.  His 
appetite and psychomotor status was normal.  He denied 
suicidal or homicidal ideation or plan.  He exhibited mild 
symptoms of depression and post-traumatic stress disorder.  
His Global Assessment of Functioning score was 70.  In 
August 1998 his post-traumatic stress disorder was stable.  
He continued to play in the band 2-3 dates per month.  He 
played and sang in church and wrote a weekly column for a 
local newspaper.  Later in August he indicated his mood and 
sleep were slightly improved.  His Global Assessment of 
Functioning score was 65.  In December 1998 he had no new 
problems but his sleep difficulties had continued.  
Otherwise he was enjoying life and was planning to host a 
holiday dinner for his family.  He did not dread the family 
gatherings but probably would not tolerate the same number 
of people less known to him.

In a February 1999 visit he appeared casually dressed with 
good hygiene.  His affect was appropriate.  His mood was 
slightly anxious.  He denied suicidal or homicidal ideation.  
He denied auditory or visual hallucinations.  There was no 
psychosis and he was alert and oriented.  His Global 
Assessment of Functioning score was 50.

The appellant testified before the RO in April 1999.  He 
testified to regular periods of depression.  His doctor had 
told him that this was the reason he sometime became 
disoriented.  He mostly stayed at home.  He denied panic 
attacks but experience anxiety.  His physicians had still 
been unable to get control of his sleep problems.  He very 
definitely had problems remembering how to get to places 
that should be familiar to him.  He had retired due to his 
heart.  He did not play in a band anymore since it had 
disbanded, but he still wrote the newspaper column.  The 
appellant's wife testified that he sometimes wore dirty 
clothes and in February had worn the same clothes for about 
two weeks.  His sleep was very disturbed and he sometimes 
hit her in his sleep.  The newspaper column was just a 
volunteer thing.

A VA examination was conducted in May 1999.  The examiner 
reviewed the claims folder prior to the examination.  The 
appellant reported that he sometimes did not do too well.  
He still had a lot of sleep problems.  He jumped when he 
heard a loud noise.  He did not like noisy or loud crowds.  
He went to stores and small restaurants occasionally.  He 
had been married to his wife for 37 years.  Their 
relationship was good and she was tolerant.  He spent his 
time doing woodwork and playing music.  He hardly ever 
visited with anyone.  On mental status examination he was 
casually groomed and conversed readily.  He was fully 
cooperative but eye contact was quite limited.  He appeared 
anxious and dysphoric.  Speech was within normal limits with 
regard to rate and rhythm.  His predominant mood was one of 
anxiety and depression, and his affect was appropriate to 
content.  His thought processes and associations were 
logical and tight and there was no loosening of associations 
or confusion.  No gross impairment of memory was observed 
and he was oriented in all spheres.  Hallucinations were not 
reported and no delusional material was noted.  He denied 
suicidal or homicidal ideation.  His Global Assessment of 
Functioning score was 51.

The preponderance of evidence is against a higher evaluation.  
On repeated examinations and in treatment records, his affect 
has not been reported as flattened affect, his speech has 
been normal, and his judgment and thinking intact.  He denied 
panic attacks.  The appellant has never demonstrated 
difficulty in understanding complex commands or impairment of 
his long-term memory.  His judgment and thinking were normal 
on examination.  He has maintained a long-term marriage and 
had relationships with his son, other band members and his 
church.  There is testimony that he forgets to complete tasks 
and that he is intermittently depressed, however these 
findings alone are insufficient to support the higher 
evaluation.  Finally, he indicated that he stopped work due 
to his cardiac condition.  The Board finds that the competent 
medical evidence does not support the higher evaluation, and 
we afford this evidence a high degree of probative value. 

We have considered the appellant's statements and testimony.  
The appellant is competent to state that his condition is 
worse.  However, the training and experience of the medical 
personnel makes their findings more probative as to the 
extent of the disability.  Furthermore, the current 
evaluation is meant to compensate chronic sleep impairment 
and mild memory loss such as forgetting directions, which are 
the primary symptoms chronically reported by the appellant.

The Board's conclusion is further supported by a Global 
Assessment of Functioning scores reported by the medical 
examiners.  Although the Global Assessment of Functioning 
score does not fit neatly into the rating criteria, the 
Global Assessment of Functioning score is also evidence.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  Global 
Assessment of Functioning score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  The 
appellant's scores primarily fall within the mild to moderate 
range.  His scores were indicative of, "Some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships," or "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  A 30 percent evaluation adequately 
compensates a mild to moderate impairment.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U. S. Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veteran's Appeals prior to March 1, 1999) (hereinafter Court) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  The appellant's retire 
was due to his cardiac disease and there is no evidence of 
hospitalization for post-traumatic stress disorder.




ORDER

An increased rating for post-traumatic stress disorder is 
denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

